The defendant’s petition for certification for appeal from the Appellate Court, 15 Conn. App. 58, is granted, limited to the following issues:
“Did the Appellate Court err in refusing to review the defendant’s claim that the trial court erred in refusing to charge the jury as requested on the ‘lesser included’ offense of operating a motor vehicle when the defendant’s ability to do so was impaired as provided in Connecticut General Statutes Section 14-227a (b)?
“Did the Appellate Court err in finding no error on the trial court’s charge on the credibility of witnesses?”